DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 07/29/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019, 03/22/2021, 09/29/2021, 10/28/2021 and 01/31/2022 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12/03/2019 and 02/27/2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Min Soek Kwak et al. (WO 2018174325, English Translation) in view of Peidong Yang et al. (Small, 4(3), 310-325, 2008) and Raoul Peltier (Thesis, 2011).
Kwak discloses functional nanoparticles and compositions that are capable of mutually interacting with ice crystals and minimizing damage to biological cells by slowing the generation rate of ice during freezing (abstract and para 9). The nanoparticles (gold) are capable of absorbing visible light or near infrared rays so that it is possible to control the dissolution rate of ice crystals from inside the biological cells, thereby minimizing cell death in the freezing and thawing process (para10). Nanoparticle are colloidal nanoparticles and amino acids or peptides are bound to the surface of the nanoparticles. Amino acid is at least one selected from the group consisting of threonine, valine and serine (para 14-15). Additional disclosure includes that, the peptide surface-modified nanoparticles for freezing control do not develop toxicity, so they can be applied to biological samples, are simple to synthesize, and genetically can be engineered to increase the composition of specific amino acids.
Kwak fails to disclose nanoparticle core having shape of tetrahedron, decahedron or icosahedron and an oligopeptide comprising (Thr)n-, (Ala)n- or (Ser)n in the nanostructure composition.
Yang discloses a review of shaped metal particles, with a particular focus on solution-based syntheses for the noble metals emphasizing key factors that result in anisotropic, nonspherical growth which as crystallographically selective adsorbates and seeding process (abstract). Yang discloses the general morphologies exhibited by noble metals, including a brief history of more common nanocrystalline shapes and few silent features of shape-controlled nanocrystals growth using examples (page 312). Some of most common particle morphologies, however, are not composed of single domains but rather possess twin planes, as depicted in Figure 3a. These multiply twinned particles (MTPs) typically exhibit near-fivefold symmetries. The most commonly observed polyhedral are the decahedron (10 faces) and the Icosahedron (20 faces), with both shapes exclusively bound by the (111) fcc crystal planes, shown in Figure 3b and c, respectively. The formation of MTPs for Ag, Au, Cu, Pt, and Pd is attributed to the low twinning energies of these noble metals, which can accommodate the strain induced by a completely (111)-bound particle (page 313). In several instances, metal nanocrystal shape can be effectively modified by the addition of small molecules that exhibit the same preferential binding. For example, by using bioinspired routes, a library of polypeptides with amino acid chains of 14 or 28 units was screened for specific binding affinities to metals such as Au or Cr (page 319). Additional disclosure includes that shaped nanoparticles are ideal building blocks for engineering and tailoring nanoscale structures for specific technological applications such as biomedical diagnostics and therapy or surface catalysis, and offering a highly tailored material from the micro- and nanoscale down to the molecular level.
Peltier disclose a range of analogues of the smallest antifreeze glycoproteins (AFGPs) synthesis and systematically studied for their effects on ice crystal shape with and without a range of salts chosen across the Hofmeister series (abstract). Peltier discloses that AFGPs are highly repetitive molecules and consist predominantly of a repetitive three amino acids unit (Ala-Ala-Thr)n (page 7). The AF(G)Ps are believed to operate by adsorbing onto specific faces of ice crystals, slowing down or inhibiting crystal growth along these surfaces and therefore, the adsorption of AF(G)Ps is presumed responsible for the modification of normal ice growth habit and consequently for the observation of unusual shapes such as hexagonal bipyramids (page 11). The synthesis of AFGPs (Ala-Ala-Thr) tripeptide building block containing the disaccharide B-D-galactosyl-(1-3)-a-D-Nacetylgalactosamine modified to Ala-Thr-Ala was reported (page 23).  The idea of using particular peptide sequences, or proteins, for growth modification of a wide range of materials is not new and has been well-documented. There are a few different ways to find peptide sequences that can be used to template the growth of nanostructures.  A significant number of peptide sequences have been characterized as binding to various metals including Ag, Au, Pt, Pd, Co, and Ti as well as many metal oxides. A few examples are given in Table 6.1. These peptide sequences, due to their strong affinity for their corresponding metal, sometimes modify dramatically the normal growth of metal nanoparticles when added during the preparation (page 127 and 128, section 6.1). The N-terminus cysteine residue of the peptide contains a thiol group that covalently bind to the metals. There are also a few examples of rationally designed peptides that preferentially bind onto specific faces of the metals and therefore affect the shape of the resulting metal particles. The peptide, whose sequence is shown in Figure 6.7, was used in the aqueous synthesis of both Ag and Au nanoparticles and was shown to have an effect on both the size and the shape of the particles. The size of the particles varied between 8 and 30 nm and the diverse shapes observed were spherical, polyhedral and triangle (page 129). Additional disclosure includes that the development of metal nanoparticles has opened the way for many interesting applications in medicine (biosensors, drug carriers), chemistry, electronics, materials and many other areas. 
NOTE: With respect to amount of oligopeptides attachment to the plane of core would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the step of covalently binding peptides to metal surface, and obtain an optimal process conditions without undue experimentation. One of ordinary skill in the art would have a reasonable expectation of success because routine optimization of the prior art purification procedure is within the capability of one of ordinary skill in the art. See MPEP § 2144.05 which states: [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate shaped metal particles into gold nanoparticles of Kwak’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Yang teaches that anisotropic shaped nanoparticles are ideal building blocks for engineering and tailoring nanoscale structures for specific technological applications such as biomedical diagnostics and therapy or surface catalysis, and offering a highly tailored material from the micro- and nanoscale down to the molecular level (page 323) and reasonably would have expected success because shape-controlled nanocrystals possess well-defined surfaces and morphologies because their nucleation and growth are controlled at the atomic level.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate oligopeptide of threonine or alanine conjugated into gold nanoparticles of Kwak’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Peltier teaches that the AF(G)Ps are believed to operate by adsorbing onto specific faces of ice crystals, slowing down or inhibiting crystal growth along these surfaces and therefore, the adsorption of AF(G)Ps is presumed responsible for the modification of normal ice growth habit and consequently for the observation of unusual shapes such as hexagonal bipyramids (page 11) and reasonably would have expected success because peptides are of particular interest as potential growth habit modifies for a number of reasons: they are easily synthesized, functional groups can be placed along a backbone in any desired sequence with a well-defined geometrical relationship to one another, and almost any functional group can be added onto the backbone by the use of a suitably functionalized amino acid. 





Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618